Citation Nr: 1440900	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a gastric disability.

2.  Entitlement to a compensable rating for bilateral hearing loss prior to October 8, 2008.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss after October 8, 2008.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2009 rating decision granted an increased 10 percent rating for bilateral hearing loss effective from October 8, 2008.  The Board, in pertinent part, remanded the issues remaining on appeal for additional development in January 2012, May 2013, and November 2013.

The Veteran's claim for entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) was also denied in July 2007 and was not appealed.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held, however, that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that a TDIU issue in this case is appropriately addressed as a part of the increased rating issue on appeal.  


FINDINGS OF FACT

1.  The evidence shows that a gastric disorder clearly and unmistakably existed prior to service, but was not symptomatic upon service entry and did not increase in severity during active service, and that a gastric disability is not shown to have been manifest during service nor to have developed as a result of an established event, injury, or disease during active service.

2.  The Veteran's service-connected bilateral hearing loss was manifested by no worse than Level I hearing acuity in each ear prior to October 8, 2008.

3.  The Veteran's service-connected bilateral hearing loss was manifested by no worse than Level II hearing acuity in the right ear and, according to exceptional hearing loss criteria, level VI hearing acuity in the left ear since October 8, 2008.


CONCLUSIONS OF LAW

1.  A gastric disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for a compensable rating for bilateral hearing loss prior to October 8, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for a rating in excess of 10 percent for bilateral hearing loss after October 8, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and  Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2006 and July 2008.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA treatment records, and statements in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  The development requested on remand in January 2012, May 2013, and November 2013 has been substantially completed.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Although the May 2013 and April 2014 VA medical opinions as to the gastric disability issue includes language stating that it was as likely as not that a gastric disorder existed prior to service, the overall report and specific findings demonstrate the examiner's conclusion that a gastric condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner also provided a thorough summary of the medical evidence during and soon after service, including May 16, 1975, and March 11, 1976, treatment reports, and specifically found that the evidence did not demonstrate gastric complaints during service and that his separation examination was normal.  

The Board notes that the May 16, 1975, report includes complaints of vomiting and blood present in bowel movement, but that the report also indicates significantly that the symptoms had resolved by the time of examination, that examination of the abdomen was negative, and that guaiac studies were negative.  The March 11, 1976, report noted complaints including stomach cramps, but attributed that complaint to possible measles, viral syndrome, or pneumonia.  The Board finds the examiner's finding of no "gastric complaints" in service is more appropriately stated, based upon the overall conclusions provided in the report, as finding the May 16, 1975, report demonstrated an acute viral syndrome episode with vomiting and reports of blood in bowel movement that were not conformed by guaiac study and the March 11, 1976, report demonstrated an acute episode unrelated to a gastric disability.  This interpretation is consistent with the examiner's overall findings and with the Veteran's service treatment records, including the Veteran's own statement upon separation denying any history of frequent indigestion and stomach or intestinal trouble. 

The Board also notes that the Veteran's representative asserted in January 2013 that extraschedular consideration was warranted for bilateral hearing loss.  However, no specific information has been provided as to how the Veteran's hearing loss has resulted in an interference with employment.  There is likewise no evidence or argument to suggest that he has experienced any worsening since his last audiology evaluation.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is found to be sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

B.  Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 U.S.C.A. § 1153 (West 2002). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Ulcers are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2013).  Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In statements in support of his claim the Veteran asserted, in essence, that he has a present gastric disability as a result of active service, to include as a result of indirect Agent Orange exposure in his duties as an armorer.  He reported that although he did not serve in Vietnam he was exposed to herbicides while unpacking weapons that had been in Vietnam.  In an April 2009 statement the Veteran's spouse also asserted that his symptoms in service were a result of his exposure to Agent Orange.

Service treatment records show that upon enlistment examination in December 1973 the Veteran reported a history of having been hospitalized in 1965 for two weeks with treatment believed to be for a gastric disorder without surgery.  His enlistment examination revealed a normal clinical evaluation of the abdomen and viscera.  A May 1975 report noted complaints including blood in bowel movements and vomiting the previous day.  The examiner noted there were no present symptoms and that examination of the abdomen and a guaiac study were negative.  A March 1976 report noted complaints including stomach cramps with diagnoses of possible measles, viral syndrome, and pneumonia.  The Veteran's separation examination revealed a normal clinical evaluation of the abdomen and viscera.  In his November 1976 report of medical history the Veteran denied any history of frequent indigestion and stomach or intestinal trouble.

Post-service treatment records include an October 1980 report noting a diagnosis of esophagitis.  A June 1981 report included an assessment of reflux and possible peptic ulcer disease.  A subsequent June 1981 upper gastrointestinal series study was normal.  A February 1984 report included an assessment of probable esophageal reflux.  An August 1995 colonoscopy revealed rectal bleeding, probably due to hemorrhoids.  An October 1996 report noted esophagitis and gastritis.  In September 2007 a diagnosis of gastroesophageal reflux disease (GERD) was provided and in January 2009 esophagogastroduodenoscopy (EGD) revealed esophagitis, mild chronic gastritis, and ulcers of the duodenum with duodenitis in the duodenal bulb.   


On VA examination in April 2012 the Veteran reported that he had a gastric problem since age 14 that was initially manifested as heartburn and that he presently experienced bloating if he did not take Omeprazole.  The examiner noted that a diagnosis of GERD had been provided for the Veteran's gastric condition and that a review of the record revealed a history of a gastric condition prior to enlistment with no documentation of any continuing gastric condition while in service.  His GERD was, therefore, found to be less likely to have been incurred in or caused by the claimed in-service injury, event, or illness.  

The Board remanded the issue for additional development in May 2013 and noted that the April 2012 VA examiner had failed to discuss the May 1975 service treatment record showing that the Veteran complained of blood in his bowel movements.  It was also noted that the record included diagnoses of abdominal distention, esophagitis, mild chronic gastritis, ulcers in the duodenum, and duodenitis and that all related diagnoses reasonably raised by the record should be considered.

In a May 2013 VA addendum opinion, the examiner noted that the Veteran had previously reported that in 1965 he had been hospitalized for two weeks with fever and gastric problems and that he stated he had pneumonia.  It was noted that he reported he had no gastric problems prior to entering service, but that before discharge he had an acid stomach with acid taste in his mouth and reported having received a diagnosis of acid reflux a few months later.  He reported that since then he had experienced recurrent heartburn, reflux, abdominal discomfort, nausea, and vomiting due to acid reflux.  The examiner noted it was clear that the Veteran had a gastric condition in 1965, but that at the time of service enlistment he had no gastric complaints and an abdominal examination was normal.  It was noted that it was at least as likely as not that a gastric disorder existed prior to service.  The examiner also found that there was no documentation of gastric complaints in service, and that it clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression.  It was noted that the first documented evidence of a gastric disability is dated in 1980 and that the Veteran's esophagitis, GERD, abdominal distention, mild chronic gastritis, ulcers in the duodenum, and duodenitis were less likely incurred in or caused by an in-service injury, event, or illness.  

The Board remanded the issue again in November 2013 for clarification of the VA examiner's opinion.  In an April 2014 addendum, the examiner reiterated the previously provided May 2013 opinion and clarified that the appellate record had been reviewed.

Based upon the evidence of record, the Board finds a gastric disorder clearly and unmistakably existed prior to service, but was not symptomatic upon service entry and did not increase in severity during active service, and that a gastric disability is not shown to have been manifest during service nor to have developed as a result of an established event, injury, or disease during active service.  The evidence demonstrates that the Veteran did not have service in the Republic of Vietnam and there is no competent evidence indicating that a gastric disability developed as a result of indirect exposure to Agent Orange in his duties as an armorer.  The April 2012, May 2013, and April 2014 VA examiner's opinions are found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history of symptom onset during service was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the provided VA etiology opinions include statements that may be construed as mixing the evidentiary standards applicable for disabilities pre-existing service, the examiner's opinions overall clearly demonstrate that the evidence showed the Veteran had an acute gastric disorder in 1965 that had resolved with no apparent residuals at the time of his service enlistment in 1973.  The examiner provided a thorough summary of the service treatment reports and found that the evidence did not demonstrate gastric complaints during service.  It is significant to note that the May 1975 and March 1976 reports do not include findings that have been attributed to a chronic gastric disability and that upon separation the Veteran denied any history of frequent indigestion and stomach or intestinal trouble and his abdomen and viscera were clinically normal.  The Board finds the examiner's opinions as to gastric disability complaints in service to be consistent with the evidence of record.  Indeed, it stands to reason that the health care providers would have documented a diagnosis of a chronic gastric disability in service, or a diagnosis similarly related, if the condition had existed at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994)(holding that contemporaneous evidence has greater probative value than history as reported by a veteran).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, chronicity of gastric disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chronic gastric disabilities are not the type of condition that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of abdominal pain and rectal bleeding, there is no indication that the Veteran is competent to etiologically link these reported symptoms or exposure to Agent Orange to his current gastric disabilities.  The Veteran and his spouse have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating gastric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also most certainly outweighed by the medical opinions of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claim.

C.  Increased Rating - Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA is not precluded from interpreting the graph data from a private audiology report that otherwise meet the requirements of an examination for hearing impairment for VA purposes and converting such information into numerical data.  Kelly v. Brown, 7Vet. App. 471 (1995). 





	(CONTINUED ON NEXT PAGE)



Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 




	(CONTINUED ON NEXT PAGE)



Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

Here, the Veteran contends that his hearing loss disability is more severe than presently rated.  The available record includes audiology evaluations during the course of this appeal that were performed by D.T., Au.D, for VA compensation purposes and for private treatment purposes

On private audiological evaluation in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
50
70
35
LEFT
10
10
35
45
25

On VA authorized audiological evaluation in June 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
55
75
49
LEFT
5
10
10
35
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  

On VA authorized audiological evaluation in October 2008, pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
70
105
68
LEFT
25
35
70
70
50

On VA authorized audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
60
100
58
LEFT
45
45
65
75
58

On VA authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
90
105
79
LEFT
60
70
75
80
71

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 86 percent in the left ear.  It was noted that Veteran's hearing loss and tinnitus had an impact on the ordinary conditions of daily life, including work, and that the Veteran reported he had difficulty hearing his spouse and that tinnitus made it hard to sleep.

In an addendum opinion received in April 2014 the examiner clarified that the June 2007 and March 2012 VA examinations had included use of the Maryland CNC speech recognition materials.  It was noted that the February 2007, October 2008, and May 2010 audiology evaluation were performed for the purpose of treatment and had not used the recorded Maryland CNC lists.  

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral hearing loss prior to October 8, 2008, was manifested by no worse than Level I hearing acuity in each ear, which equates to a noncompensable evaluation.  His service-connected bilateral hearing loss after October 8, 2008, was manifested by no worse than Level II hearing acuity in the right ear and, according to exceptional hearing loss criteria, level VI hearing acuity in the left ear, which equates to a 10 percent evaluation.  It is significant to note that the March 2012 VA examination revealed puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels or more, and that an exceptional hearing loss pattern has been established for the left ear.  The Roman numeral designation for hearing impairment from Table VIa results in the higher numeral designation of VI for the left ear.  See 38 C.F.R. § 4.86(a) (2013).  

The Board acknowledges that the assigned ratings are consistent with private audiological evaluations.  The audiometric testing upon VA examination is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that a compensable hearing loss disability would result in some degree of communication impairment and limit some activities.  VA examiner in this case have also acknowledged that the Veteran reported having had difficulty understanding speech, but overall the findings and opinions do not demonstrate that a more severe disability than reflected by the present ratings exists under the conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Therefore, the claim for an increased rating for this disability is denied.  The preponderance of the evidence is against the assignment of a higher schedular rating for the service-connected bilateral hearing loss.  

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's service-connected bilateral hearing loss is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The persuasive evidence in this case shows that he experiences difficulty in daily life, including employment, but these difficulties are not indicative of a marked interference with employment as a result of the service-connected disability.  There is no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability.  Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

A review of the record shows that service connection is currently established for tinnitus (10 percent) and bilateral hearing loss (10 percent).  The Veteran's combined service-connected disability rating is 20 percent.  As the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met, the Board must consider whether referral for extraschedular consideration is warranted.  The entire record has been thoroughly reviewed and the Board finds the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Records show the Veteran was previously employed as a bus driver and that no specific evidence demonstrating he is unemployable as a result of his service-connected disabilities.  In fact, an August 2007 VA medical statement noted the Veteran had a history of cerebrovascular accident in 2006, and that he complained of chronic paresthesia and dizziness since his stroke and had been unable to be gainfully employed.  Therefore, the Board finds that referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

Entitlement to service connection for a gastric disability is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to October 8, 2008, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss after October 8, 2008, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


